                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

SEAN C. SOWARDS,

               Plaintiff,                                   Case Number 19-11449
v.                                                          Honorable David M. Lawson
                                                            Magistrate Judge David R. Grand
IBT 413, et al.,

               Defendant.
                                              /

     ORDER ADOPTING REPORT AND RECOMMENDATION TO DISMISS ACTION,
                   SUA SPONTE, UNDER 28 U.S.C. § 1915(e)

        Presently before the Court is the report issued on August 21, 2019 by Magistrate Judge

David R. Grand under 28 U.S.C. § 636(b), recommending that the Court dismiss the action, sua

sponte, under 28 U.S.C. §1915(e)(2)(B). Although the report stated that the parties to this action

could object to and seek review of the recommendation within fourteen days of service of the

report, no objections have been filed thus far. The parties’ failure to file objections to the report

and recommendation waives any further right to appeal. Smith v. Detroit Fed’n of Teachers Local

231, 829 F.2d 1370, 1373 (6th Cir. 1987). Likewise, the failure to object to the magistrate judge’s

report releases the Court from its duty to independently review the matter. Thomas v. Arn, 474

U.S. 140, 149 (1985). However, the Court agrees with the findings and conclusions of the

magistrate judge.

        Accordingly, it is ORDERED that the magistrate judge’s report and recommendation

(ECF No. 13) is ADOPTED.

        It is further ORDERED that the action is DISMISSED.
                                                                s/David M. Lawson
                                                                DAVID M. LAWSON
                                                                United States District Judge

Date: September 12, 2019


                                      PROOF OF SERVICE

                   The undersigned certifies that a copy of the foregoing order was
                   served upon each attorney or party of record herein by
                   electronic means or first-class U.S. mail on September 12,
                   2019.

                                              s/Susan K. Pinkowski
                                              SUSAN K. PINKOWSKI
